Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20052 Filed 06/15/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                        Plaintiff,

  v.                                                     Case No. 11-20551

  SARDAR ASHRAFKHAN,

                  Defendant.
  ________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S EMERGENCY MOTION FOR
                         COMPASSIONATE RELEASE

         Defendant Sardar Ashrafkhan was convicted by a jury on July 2, 2015, of

  conspiracy to distribute controlled substances, 21 U.S.C. §§ 841(a)(1), 846, healthcare

  fraud conspiracy, 18 U.S.C. §§ 1347, 1349, and money laundering, 18 U.S.C. § 1957.

  (ECF No. 1671, PageID.16938.) The court sentenced Defendant to 276 months

  imprisonment. (Id.)

         Defendant has filed an “Emergency Motion for Compassionate Release.” (ECF

  No.1888.) He argues that the health risk presented by the Coronavirus Disease

  (“COVID-19”) at his location of confinement, FCI Milan, as well as his family

  circumstances, warrants compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

  The matter has been thoroughly briefed. (ECF Nos. 1888, 1903, 1910, 1916.) The court

  has reviewed the record, and for the reasons provided below, Defendant’s motion will

  be denied.

         The federal compassionate release statute has “three substantive requirements.”

  United States v. Hampton, 985 F.3d 530, 532 (6th Cir. 2021). First, the court may
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20053 Filed 06/15/21 Page 2 of 9




  reduce a term of imprisonment if it determines “extraordinary and compelling reasons

  warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). Second, the sentencing factors

  provided under 18 U.S.C. § 3553(a) must weigh in favor of a sentence reduction. Third,

  a sentence reduction must be “consistent with applicable policy statements issued by

  the Sentencing Commission.” Id.

         A motion requesting a prisoner’s compassionate release may be filed either by

  the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

  The Sixth Circuit held in United States v. Jones, 980 F.3d 1098, 1110-11 (6th Cir.

  2020), that when a prisoner moves for compassionate release himself there is no

  “applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A). Thus, when a prisoner moves for compassionate release, the

  requirement in § 3582(c)(1)(A) that a sentence reduction be “consistent with [a] policy

  statement[]” does not apply, and courts are to ignore it. Jones, 980 F.3d at 1111; accord

  United States v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021). To obtain compassionate

  release, a prisoner must nevertheless present “extraordinary and compelling”

  circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

  U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

  discretion to define ‘extraordinary and compelling’” and must also “determine whether,

  in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

         Defendant’s circumstances are not extraordinary or compelling. 18 U.S.C. §

  3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked extent.”

  Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

  “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of


                                                 2
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20054 Filed 06/15/21 Page 3 of 9




  evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020).

  Courts have interpreted “extraordinary” in the context of compassionate release as

  “beyond what is usual, customary, regular, or common,” and a “‘compelling reason” as

  “one so great that irreparable harm or injustice would result if the relief is not granted.”

  United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31,

  2020) (Leitman, J.); United States v. Murphy, Case No. 15-20411, 2020 WL 2507619, at

  *5 (E.D. Mich. May 15, 2020) (Cox, J.).

         On January 28, 2021, the BOP offered Defendant a COVID-19 vaccine. He

  refused to receive the vaccine and remains unvaccinated. (ECF No. 1953,

  PageID.19991.) It is unclear whether Defendant was offered the Pfizer or the Moderna

  vaccine; however, available scientific evidence demonstrates that both the Pfizer and

  the Moderna vaccines are extraordinarily effective at reducing the risk of COVID-19

  infection. See, e.g., Pfizer-BioNTech COVID-19 Vaccine Overview and Safety, Centers

  for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

  ncov/vaccines/different-vaccines/Pfizer-BioNTech.html (last visited June 8, 2021)

  (noting that in clinical trials the Pfizer vaccine was “95% effective at preventing

  laboratory-confirmed COVID-19 illness in people without evidence of previous

  infection.”); Moderna COVID-19 Vaccine Overview and Safety, Centers for Disease

  Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

  vaccines/Moderna.html (last visited June 8, 2021) (noting that in clinical trials the

  Moderna vaccine was “94.1% effective at preventing laboratory-confirmed COVID-19

  illness in people who received two doses who had no evidence of being previously

  infected.”); Mark G. Thompson et al., Interim Estimates of Vaccine Effectiveness (2021)


                                                3
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20055 Filed 06/15/21 Page 4 of 9




  (finding that mRNA vaccines, such as the Pfizer vaccine, are 90% effective at

  preventing both asymptomatic and symptomatic COVID-19 infections); Real World

  Effectiveness of Pfizer and Moderna Vaccines: Microbial Minutes, American Society for

  Microbiology, https://asm.org/Videos/Real-World-Effectiveness-of-Pfizer-and-Moderna-

  Vac (last visited June 8, 2021) (finding that mRNA vaccines, such as the Moderna

  vaccine, are “80% effective at preventing SARS-CoV-2 infection 14 days or more after

  the first dose and 90% effective at preventing SARS-CoV-2 infection 14 days or more

  after the second dose.”); Pfizer and BioNTech Confirm High Efficacy and No Serious

  Safety Concerns, Business Wire,

  https://www.businesswire.com/news/home/20210401005365/en/ (last visited June 8,

  2021) (describing a Pfizer study which found that its vaccine was “100% effective in

  preventing severe disease as defined by the U.S. Centers for Disease Control”); The

  court is aware of no scientifically derived evidence showing that there is a material risk

  of severe complications or death from COVID-19 to fully vaccinated individuals.

         The court does not find that the existence of COVID-19, and the possibility

  Defendant could contract the disease in the future, present extraordinary and

  compelling circumstances. 18 U.S.C. § 3582(c)(1)(A). Defendant was given the

  opportunity to receive a safe, effective, and reliable vaccine, and he refused. Centers for

  Disease Control and Prevention, supra; Thompson et al, supra; Business Wire, supra.

  American Society for Microbiology, supra. (ECF No. 1953, PageID.19991.)

         Defendant does not convincingly establish that his conditions are exceptional so

  as to demand immediate release when he chooses to prevent prison officials from

  mitigating dangers to his health and safety. 18 U.S.C. § 3582(c)(1)(A). A prisoner will


                                               4
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20056 Filed 06/15/21 Page 5 of 9




  not be heard to complain of the risk of severe illness while he simultaneously avoids

  basic, sensible precautionary measures such as vaccination. Allowing a prisoner to

  qualify for compassionate release in the face of his refusal to receive a COVID-19

  vaccine would serve to discourage prisoners from becoming vaccinated. This court is

  exceedingly hesitant to provide prisoners an incentive to increase their risk of

  contracting COVID-19 and developing severe symptoms. Such a result would be plainly

  counter-productive and dilute the ameliorative purposes of compassionate release.

         Consistent with this reasoning, courts have regularly denied motions for

  compassionate release on the basis of COVID-19 when prisoners have declined to

  receive a COVID-19 vaccine. See, e.g., United States v. Toney, Case No. 17-20184,

  2021 WL 1175410, at *1 (E.D. Mich. Mar. 29, 2021) (Levy, J.) (“Courts in this circuit

  have consistently refused to find extraordinary and compelling medical circumstances

  when a defendant declines the COVID-19 vaccine.”); United States v. Carter, Case No.

  13-20422, 2021 WL 1310784, at *3 (E.D. Mich. Apr. 8, 2021) (Murphy, J.) (holding that

  a prisoner did not present extraordinary or compelling circumstances where the prisoner

  “declined to receive the COVID-19 vaccine”); United States v. Cohen, Case No. 09-

  20326, 2021 WL 1575300, at *2 (E.D. Mich. Apr. 22, 2021) (Edmunds, J.) (“The Court

  agrees with courts that have found that access to the vaccine mitigates the health

  concerns that may otherwise constitute extraordinary and compelling reasons in light of

  the pandemic.”); United States v. MacGregor, Case No. 15-20093, 2021 WL 1378786,

  at *1 (E.D. Mich. Apr. 12, 2021) (Leitman, J.) (holding that a prisoner “failed to show that

  there were extraordinary and compelling reasons justifying his release because a

  COVID-19 vaccine had been offered to him, and he declined to take the vaccine”).


                                               5
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20057 Filed 06/15/21 Page 6 of 9




         Furthermore, and despite Defendant’s choice to refuse a COVID-19 vaccine,

  prison authorities have substantially reduced the risk of spread and exposure to COVID-

  19 through the vaccination of other inmates. Defendant is confined at FCI Milan. Out of

  1275 inmates incarcerated at the prison, 562 are fully vaccinated. FCI Milan, Federal

  Bureau of Prisons, https://www.bop.gov/locations/institutions/mil/ (last visited June 8,

  2021); COVID-19: Coronavirus, Federal Bureau of Prisons,

  https://www.bop.gov/coronavirus/ (last visited June 8, 2021). Consequently, there is

  only one active case of COVID-19 among inmates at FCI Milan. COVID-19:

  Coronavirus, supra.

         Defendant has also filed a supplemental brief arguing his need to serve as a

  caretaker for his wife presents an additional extraordinary and compelling reason for his

  release. (ECF No. 1910.) Defendant claims that because his 25-year-old son, who had

  been living with and caring for Defendant’s wife, died in a 2020 car accident, Defendant

  is the only remaining available caretaker for his wife. (Id., PageID.19620-21.) While the

  Sentencing Commission’s policy statement is not binding, see Jones, 980 F.3d at 1110-

  11, the court will look to the statement to help guide its analysis, see U.S.S.G. § 1B1.13.

  In the commentary to § 1B1.13, the Sentencing Commission defines one extraordinary

  and compelling reason as “[t]he incapacitation of the defendant’s spouse or registered

  partner when the defendant would be the only available caretaker for the spouse or

  registered partner.” U.S.S.G. § 1B1.13 cmt. 1(C). See also United States v. Corley, No.

  3:13-CR-00097-9, 2021 WL 119640, at *1 (M.D. Tenn. Jan. 13, 2021) (noting that

  compassionate release based on “family circumstances. . . typically requires a finding




                                               6
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20058 Filed 06/15/21 Page 7 of 9




  that the Defendant is the only available caregiver”) (citing United States v. Lisi, 440 F.

  Supp. 3d, 246, 252 (S.D.N.Y. 2020).

         Examining the record, it is clear that Defendant is not, as claimed, the only

  available caregiver for his wife. Defendant has four living adult children who could assist

  in providing such care. Two of these four appear to work as teachers at a nonprofit

  Islamic Institute in the metro area. (ECF No. 1910, PageID.19620 n.5.) The third works

  at the Flint Islamic Center. The fourth is a medical student. All four of the children

  reside in Michigan, three of them reside in metro Detroit near their mother’s residence.

  (Id.) By all accounts it is fair to say that the family is large, and that it appears close.

  While certain inconveniences may result, the court sees no unique circumstance or

  other impediment preventing these siblings from sharing caretaking and financial

  support responsibilities like millions of Americans do with aging parents. 1 Indeed, at the

  time of the brief’s filing, another of Defendant’s sons, and a daughter-in-law, were then

  “staying with his mother for the time being” and were able to provide care. (Id.,

  PageID.19621.)

         While Defendant claims that a lack of financial resources makes his sons

  “unavailable,” (see Id., PageID.19620) the government points out that financial need is a

  separate issue (see ECF No. 1916, PageID.19696, 19697). The court finds that “[t]he

  hardship to [Defendant’s] family that may result [from incarceration] is unfortunate, but



  1       See Renee Stepler, 5 facts about family caregivers, Pew Research Center, (Nov.
  18, 2016), https://www.pewresearch.org/fact-tank/2015/11/18/5-facts-about-family-
  caregivers/ (noting that there are “40.4 million unpaid caregivers of adults ages 65 and
  older in the United States” and that [a]bout six-in-ten adults with at least one parent age
  65 or older say they have helped their parent with errands, housework or home repairs”)
  (last visited 6/10/2021).

                                                 7
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20059 Filed 06/15/21 Page 8 of 9




  not unusual.” United States v. Cole, No. 18-20237, 2021 WL 194194, at *3 (E.D. Mich.

  Jan. 20, 2021) (Parker, J.) “Often, a defendant's family's needs can be met through

  other family members, neighbors, faith groups, community organizations and

  government agencies.” Id. It appears to the court that any “lack of financial resources”

  allegedly rendering one or more of the sons “unavailable” to assist their mother is a

  byproduct of choices made by them, and not of anything imposed from without.

         Furthermore, as pointed out by the government, Defendant’s wife is unlikely in

  any event to meet the definition of incapacitated. (See ECF No. 1916, PageID.19697.)

  Defendant’s briefing states that his wife does not drive due to heart issues and

  medications and is now suffering through grief issues due to the death of her son. (ECF

  No. 1910, PageID.19617-18.) However, merely being unable to operate a motor vehicle

  does not come close to meeting the definition of incapacitation. And Defendant has also

  failed to cite any precedent showing that his wife’s depressed mental state, likely

  temporary, immediately following the death of her youngest son constitutes

  incapacitation. See, e.g., United States v. Kimbrell, No. 3:19-CR-00064, 2020 WL

  3972746, at *4 (M.D. Tenn. July 14, 2020) (finding that Defendants’ temporary

  blindness due to a treatable cataract was not an “extraordinary and compelling” reason

  justifying release).

         In all, with Defendant refusing to receive a COVID-19 vaccine, there is no more

  than an exceedingly slim possibility that COVID-19 will spread through FCI Milan, that

  prison officials will then fail to contain the outbreak, that Defendant will contract COVID-

  19, and that he will subsequently develop life-threatening symptoms.




                                               8
Case 2:11-cr-20551-RHC-MKM ECF No. 1966, PageID.20060 Filed 06/15/21 Page 9 of 9




          Such speculative possibilities of harm—almost entirely avoidable harm—do not

  justify the extraordinary remedy of early release from a proper sentence. 18 U.S.C. §

  3582(c)(1)(A). Furthermore, the loss of Defendant’s son and its effects on Defendant’s

  wife do not create extraordinary and compelling circumstances. See id. Because there

  are no extraordinary and compelling reasons for release, the court need not consider

  Defendant’s § 3553 sentencing factors. See Elias, 984 F.3d at 518-19 (“When any of

  the . . . prerequisites listed in [Section] 3582(c)(1) is lacking,” courts “do not need to

  address the others.”). Accordingly,

          IT IS ORDERED that Defendant’s “Emergency Motion to Reduce Sentence”

  (ECF No. 1888) is DENIED.

                                                                s/Robert H. Cleland                                 /
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
  Dated: June 15, 2021

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, June 15, 2021, by electronic and/or ordinary mail.

                                                                 s/Lisa Wagner                                          /
                                                                 Case Manager and Deputy Clerk
                                                                 (810) 292-6522
  S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\11-20551.ASRAFKHAN.MotionforCompassionateRelease.NF.AAB.RHC.3.docx




                                                           9
